internal_revenue_service index numbers number release date date cc dom corp plr-103687-99 parent fx sub seller target purchaser seller’s company official plr-103687-99 authorized representative seller’s company official’s supervisor purchaser’s company official date a business b date c date d state x country y this responds to your letter dated date requesting on behalf of the taxpayers identified above an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent as the common parent of the consolidated_group of which the selling corporation is a member and purchaser are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and plr-103687-99 sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser's acquisition of the target stock on date a additional information was received in a letter dated date the material information is summarized below parent a state x corporation is the common parent of an affiliated_group_of_corporations that file a consolidated federal_income_tax return the parent consolidated_group consists of approximately subsidiaries and is engaged primarily in business b the members of the parent group are component members of a controlled_group whose common parent is fx a public country y corporation parent a holding_company owns all of the outstanding_stock of sub a state x holding_company sub owns all of the outstanding_stock of seller a state x corporation until date a seller owned all of the outstanding_stock of target a state x corporation on date a seller sold all of the stock of target to purchaser a country y corporation in a fully taxable transaction pursuant to a purchase and sale agreement of the same date the agreement pursuant to the agreement the parties agreed that seller and purchaser would file a joint election under sec_338 with respect to the purchase and sale of the target stock it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser's acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 purchaser and seller intended to file the election the election was due on date c but for various reasons it was not filed on date d which is after the due_date for the election purchaser seller and authorized representative discovered that the election was not timely filed the period of limitations on assessment under sec_6501 has not expired for purchaser's target's or parent's seller's taxable years in which the acquisition sale was consummated the taxable_year in which the election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to plr-103687-99 which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporation to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 provides that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1 h -1 d provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form 8023-a provide that a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if it is made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form 8023-a sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto plr-103687-99 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and purchaser to file the election provided parent and purchaser show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser's company official seller's company official seller's company official's supervisor and authorized representative explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that purchaser and parent seller relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and purchaser have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser and parent as the common parent of the consolidated_group which includes seller to file the election with respect to the plr-103687-99 acquisition of target as described above the above extension of time is conditioned on the taxpayers’ purchaser’s target’s and parent’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 the above extension is also conditioned on i purchaser and parent signing the election and ii purchaser and parent treating the acquisition sale of target stock as a sec_338 transaction parent and purchaser should file the election in accordance with sec_1_338-1 that is a new election on form 8023-a not form must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form parent and purchaser must amend or file their returns as applicable to report the acquisition as a sec_338 transaction s and to attach to such returns a copy of the election the information that is required to be attached thereto and a copy of this letter also a copy of this letter should be attached to the election form see also announcement 1998_2_irb_38 and sec_1_338-1 no opinion is expressed as to whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if the acquisition sale of target stock qualifies for sec_338 treatment as to the amount and character of gain_or_loss if any recognized by target on target's deemed asset sale and liquidation in addition we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we have relied on certain statements and representations made by purchaser and parent their employees and representatives however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to the file the election penalties and interest if any that would otherwise be applicable shall still apply this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-103687-99 pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to seller’s company official and purchaser’s company official sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
